DETAILED ACTION
1.	 Claims 1-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1, 13, and 24 are objected to because of the following informalities:
The claims recite “a cache of effective attributes” then further down in the claims is recite “cache effective attributes”, furthermore down in the claims is recite “cache of effective attributes” and furthermore down in the claims is recite “the effective attributes” There is not clear if the effective attributes are all the same as the cache of effective attributes or if they differ from each other. For purpose of this examination all the effective attributes will be interpreted as “a cache of effective attributes”.
“effective attributes” recited in all claims will be interpreted as “a cache of effective attributes” for purpose of this examination.
Appropriate clarification is required.

Claims 1, 13, and 24 are objected to because of the following informalities:
The claims recite “triggered by updating of attributes of vertices in the graph and triggered by updating a topology of the graph by updating vertices or edges in the graph;” However, prior on the claims is not a positive recitation of trigger by updating/update. The triggered in the past tense would have indicia that a trigger of the updating/update had occurred prior. Therefore, the triggered for purpose of this examination will be interpreted as trigger.
Appropriate clarification is required.

Claims 1, 13, and 24 are objected to because of the following informalities:
The claims recite “vertices that are connected in the direction of notification through the graph with a locus of the update;” However, prior on the claims is not a positive recitation of connect the vertices. The connected in the past tense would have indicia that a connect of the vertices had occurred prior. Therefore, the connected for purpose of this examination will be interpreted as connect.
Appropriate clarification is required.

Claims 1, 13, and 24 are objected to because of the following informalities:
“causes a notification of at least one vertex that is connected with the locus of the update;” However, prior on the claims is not a positive recitation of connect the vertex. The connected in the past tense would have indicia that a connect of the vertex had occurred prior. Therefore, the connected for purpose of this examination will be interpreted as connect.
Appropriate clarification is required.

Claims 3-4, and 15-16 are objected to because of the following informalities:
The claims recite “graph is arranged;” However, prior on the claims is not a positive recitation of graph arrange/graph arrangement. The arranged in the past tense would have indicia that a graph arrange/graph arrangement had occurred prior. Therefore, the arranged for purpose of this examination will be interpreted as arrange.
Appropriate clarification is required.

Claims 1, 13, and 24 are objected to because of the following informalities:
The claims recite “refreshing the cache of effective attributes …;” However, the specification and the claims fails to clear define what is a refreshing the cache of effective attributes. For purpose of this examination refreshing the cache of effective attributes will evolve any operation that delete, write, modify, or update the cache of effective attributes. 
Appropriate clarification is required.

Claims 8, and 20 are objected to because of the following informalities:
“refreshing the cache using the description of the update…;” However, the specification and the claims fails to clear define what is a refreshing the cache. For purpose of this examination refreshing the cache will evolve any operation that delete, write, modify, or update the cache. 
Appropriate clarification is required.

Claims 2, 8, 10, 14, 20 and 22 are objected to because of the following informalities:
The claims recite “… cache …” However, prior in the claims is only a recitation of “a cache of effective attributes” which is ready and interpreted as a cache of effective attributes and not only a cache. For purpose of this examination the cache will interpreted as “a cache of effective attributes”. 
Appropriate clarification is required.

Claims 9, and 21 are objected to because of the following informalities:
The claims recite “a cache refresh …;” However, the specification and the claims fails to clear define what is a cache refresh. For purpose of this examination cache refresh will evolve any operation that delete, write, modify, or update the cache. 
Appropriate clarification is required.

Claims 11, and 23 are objected to because of the following informalities:
The claims recite “on and after the date, ignoring the prior reporting relationship with the second user and taking into account the reporting relationship with the third user when recalculating effective attributes.” The expression taking into account is not positively recited with details. It does not clear limit what should be taking into account in the relationship between the users. This expression is very vague. For purpose of this examination this limitation will be interpreted as “on and after the date uses the reporting relationship with the third user when recalculating effective attributes”.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11-12, and 23 are rejected under 35 U .S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

As per claim 11-23, the claim state “prior to the date, ignoring the scheduled reporting relationship with the third user when recalculating effective attributes;”. There is insufficient antecedent basis for this limitation in the claim. It is noted that the claims state prior “recording scheduling of a first user for a change in reporting relationship on a date” However, it is ready as recording scheduling of a first user …. However, it is a recording scheduling of a first user not the scheduled reporting relationship alone it is for the first user.

 “ignoring the scheduled temporary role when recalculating effective attributes;”. There is insufficient antecedent basis for this limitation in the claim. It is noted that the claims state prior “recording scheduling of at least one first user for a change in temporary role upon reaching at least one milestone” However, it is ready as recording scheduling of at least one first user …. However, it is a recording scheduling of at least one first user not the scheduled temporary role when recalculating effective attributes alone it is for at least one first user.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-4, 7-9, 13-16, 19-21, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Hunter et al. (US 20210073288 A1) in view of Pearce (US 20150200974 A1).

As per claim 1, Hunter teaches a computer-implemented method of maintaining a cache of effective attributes in an identity management system employing a graph, comprising (Hunter, Abstract, par. [0042], [0052], [0093], a method that is implemented to manage smart contract stored on different levels of a cache memory. The method includes a publisher identifier to characterize a publisher of the event message. The smart contract may also include or otherwise be associated with a set of norm vertices or a set of graph edges connecting the vertices. Where the set of graph edges and vertices is part of the smart contract management system. Further, a publisher may be an entity and may include various sources of an event message. Where the entity is interpreted to contain the cache of effective attributes and is being maintained): 
configuring, from a schema, notification requirements to be triggered by updating of attributes of vertices in the graph (Hunter, figs. 20-21, par. [0312]-[0314], “each of the validator nodes may determine that a message or transaction is valid based on validation rules that include determining whether the message includes one or more signature values.” Where the validator nodes are part of a graph. The validator nodes are interpreted as the vertices. The message is interpreted as the notification. The validation rules are interpreted as the requirements. The signature  and 
triggered by updating a topology of the graph by updating vertices or edges in the graph (Hunter, figs. 16, 20-21, par. [0316]-[0319], “update a directed graph 3520 encoded in a self-executing protocol based on the event message 3501. As further discussed in this disclosure, some embodiments may determine subsets of vertices and associated entities based on the event message and the vertices that it triggers or activates. The event message 3501 and the subsets of vertices selected from the directed graph 3520 may be used in conjunction with a set of private conditional statements 3530 of an entity to determine tasks for the entity to perform.” Where update a directed graph is interpreted to updating a topology of the graph by updating vertices or edges in the graph, see also par. [0334]); 
wherein a configured notification requirement identifies at least a direction of notification through the graph (Hunter, par. [0367], “wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair” Wherein the direction from a tail vertex of 
that cache effective attributes harvested from vertices after the updating (Hunter, fig. 16, par. [0236], “an entity score for an entity may represent one of various types of attributes or behaviors of the entity and may include attributes or behaviors associated with the satisfaction or failure of norm vertices of a smart contract directed graph.” Where the attributes or behaviors associated with the satisfaction or failure of norm vertices of a smart contract directed graph is interpreted as the cache effective attributes harvested from vertices after the updating once those attributes or behaviors are associated with an entity); 
refreshing the cache of effective attributes for the notified vertex (Hunter, fig. 21, par. [0353], “a plurality of vertices may be associated with each of the upper values, where a visualization of the plurality of vertices associated with the output may be changed to emphasize the relationship between the plurality of vertices and the associated up” Where the displayed visualization has is based on vertex and the vertex received a message to notify the vertex status, see par. [0334]-[0335]), 
responsive to the notification, effectively traversing edges from the notified vertex to the vertices to recalculate the effective attributes (Hunter, fig. 21, par. [0336]-[0337], “each of the anticipated set of vertices may be connected to an active vertex via one or more directed edges of a directed graph encoded in program state. For example, some embodiments may activate a first vertex in response to receiving an event message and select the first vertex for inclusion in the second subset of vertices.” Where in order to select the first vertex to include in the second subset of vertices is “determine a path through the peer-to-peer network of nodes to minimize or otherwise reduce the number of nodes that the event message may visit before arriving at a destination node associated with an entity affected by an event message.” Where the visit the node is interpreted as traversing the edges. The path through the peer-to-peer network of nodes can be interpreted as the effective attributes).
However, it is noted that the prior art of Hunter does not explicitly teach “the configured notification requirement requires notification to vertices that are connected in the direction of notification through the graph with a locus of the update; detecting an update to an attribute or topology in the graph that triggers the configured notification requirement and causes a notification of at least one vertex that is connected with the locus of the update;”
On the other hand, in the same field of endeavor, Pearce teaches the configured notification requirement requires notification to vertices that are connected in the direction of notification through the graph with a locus of the update (Pearce, fig. 25, par. [0049], “The locus that is generated and maintained by the locus server 14 provides a high level "picture" in the form of a graph that defines the topology of the real-time communication, including participants invited to the real-time communication and participants actively engaging in the real-time communication as well as associated information for the client devices of such active participants, and changes the topology based upon changes in participants joining or leaving the real-time communication (with notifications being provided to participants of such topology changes to the locus” Where notifications being provided to participants of such topology changes to the locus is interpreted as the configured notification requirement requires notification to vertices that are connected in the direction of notification through the graph with a locus of the update);
detecting an update to an attribute or topology in the graph that triggers the configured notification requirement and causes a notification of at least one vertex that is connected with the locus of the update (Pearce, figs. 28-29, par. [0036], [0066]-[0067], [0332], “A locus created and maintained by the locus server 14 can comprise a topological view of a real-time communication that provides a "snapshot" or "picture" at any given time during the real-time communication of information associated with the real-time communication including an identification of participants actively engaged, an identification of participants not actively engaged but invited to the real-time communication and also an indication of participants that have dropped off the real-time communication as well as the client device(s) of the participants that are currently engaged in the real-time communication.” Where a detection of a change on the topological view of a real-time communication is detected due to have a indication of participants that have dropped off the real-time communication. The locus generated and maintained by the locus server 14 can be represented in the form of a graph including nodes that represent participants associated with the real-time communication. Where the nodes are interpreted the least one vertex that is connected with the locus of the update and when the node that represents a participant dropped that communication/notification is sent to the system to make adjustments to the graph accordingly);
Pearce that teaches hosting real-time communications between clients within an enterprise system and over a cloud based multimedia system into Hunter that teaches graph-manipulation based domain-specific execution environments. Additionally, this increase the efficiency of smart contract enforcement by advancing the state of complex multi-entity agreements in a fast and unambiguous way.
The motivation for doing so would be to facilitate communication of content between the client endpoints (Pearce par. [0002]). 

As per claim 2, Hunter teaches further including: configuring, from the schema, one or more cache refresh instructions for traversing the edges from the notified vertex, responsive to the notification (Hunter, fig. 14, par. [0103], “traverse the directed graph of a symbolic AI model to determine which nodes of the directed graph to visit based on a decision tree of the symbolic AI model” Where the symbolic AI model has graph vertices associated with the set of conditional statements. The set of conditional statements is interpreted as the configuring, from the schema, one or more cache refresh instructions for traversing the edges from the notified vertex, responsive to the notification).

As per claim 3, Hunter teaches wherein: the graph is arranged with at least three classes of vertices, optionally representing users, roles and assignments (Hunter, fig. 14, par. [0190], “An entity graph 2200 may include a set of vertices (“entity vertices”) and edges associating the entity vertices, where the entity vertices may include or otherwise be associated with a first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250.” Where the first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250 are interpreted as the least three classes of vertices); 
notification traverses from a third or subsequent class through a second class to a first class (Hunter, 14:2229, 14:2217, par. [0201]- [0202], the fouth entity edge is inherent to traverse the third entity profile herein interpreted as the third class to the second entity profile herein interpreted as the second class and second entity graph edge 2217 is inherent to traverse the second entity profile to the first entity profile herein interpreted as the first class); 
the first class of vertices caches effective attributes (Hunter, fig. 14:2212, par. [0195], “the set of outcome determination parameters of the box 2212 include the list ‘[“CNN”, “Satisfy”, “x1110”].’ The first element of the set of outcome determination parameters may be an identifier of an outcome determination model usable by a computing system to select the outcome determination model.”  Where the list ‘[“CNN”, “Satisfy”, “x1110”] is interpreted as the first class of vertices caches effective attributes); and 
refresh of the cache of effective attributes effectively traverses from the first class to the second, third or subsequent class (Hunter, fig. 14:2216, par. [0190], [0200], [0202], “the first entity profile 2210 may be associated with the second entity profile 2220 via a first entity graph edge 2216”  Where the association form the first entity profile to the second via a edge is inherent as the traverses form the first “the entity graph 2200 may include a second set of associations that include the third entity graph edge 2228” Where the third entity graph edge is inherent to traverse from the second entity to the third). 

As per claim 4, Hunter teaches wherein: the graph is arranged with a plurality of classes of vertices (Hunter, fig. 14, par. [0190], “An entity graph 2200 may include a set of vertices (“entity vertices”) and edges associating the entity vertices, where the entity vertices may include or otherwise be associated with a first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250.” Where the first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250 are interpreted as the least three classes of vertices. Wherein each entity profile is interpreted as a class), 
wherein a first class optionally represents users (Hunter, fig. 14, par. [0190], a first entity profile 2210. Wherein the first entity profile is interpreted as the first class optionally represents users) and 
the hierarchy represents reporting relationships in an organization chart (Hunter, fig. 14, par. [0190], [0201], [0205], “a diagram of an entity graph” Where the diagram of an entity graph is representing association/relation between entities of an organization that mange smart contracts); 
edges interconnect vertices in a first class in a hierarchy with a plurality of root vertices (Hunter, fig. 14:2271, 14:2273, and 14:2275, par. [0196]-[0197], first, ; 
notification traverses from leaf vertices or branching vertices up the hierarchy to the root vertices (Hunter, fig. 14, par. [0203], “the entity graph edges between the first, second, or third entity with a verification entity may represent associations based on messages confirming that an action or a value has been sent to a fourth entity associated with the fourth entity profile 2250 by one of the respective entities associated with one of the other entity profiles 2210, 2220, or 2240.” Where the messages are interpreted as notification traverses from leaf vertices or branching vertices up the hierarchy to the root vertices. Where the fourth entity is interpreted as a leaf vertices or branching vertices that goes up the hierarchy to the root vertices); 
the root vertices cache effective attributes (Hunter, par. par. [0198], the norm vertexes is matching the information to update the graph. Wherein the updated of the information is inherent as the root vertices cache effective attributes); and 
refresh of the cache of the effective attributes effectively traverses from a notified root vertex down the hierarchy (Hunter. fig. 14, par. [0198]-[0201], “provide one or more norm vertex identifiers corresponding to the position of the graph portion in the smart contract program directed graph” Where the provide identifier is interpreted to be provided as a refresh of the cache of the effective attributes effectively traverses from a notified root vertex down the hierarchy. For example, if the first norm vertex 2271, which matches with the norm vertex template represented by “0:[“O”, “Failed”] it would report to the hierarchy that the norm vertex 2271 has failed).

Hunter teaches further including recalculating the effective attributes by accumulating attributes from the updated vertex and the other vertices (Hunter, figs. 14-15, par. [0198], [0213], “determine that the directed graph edge 2272 may match the edge template subarray ‘[0,1]’ displayed in the box 2212.” Where the box 2212 contain values of the updated vertex and the other vertices and it is interpreted to being recalculate the effective attributes by accumulating attributes from the updated vertex and the other vertices).

As per claim 8, Hunter teaches further including, with some notifications, a description of an update to the attribute of the updated vertex and refreshing the cache using the description of the update, thereby effectively traversing the edges from the notified vertex (Hunter, fig. 14, par. [0223], [0233], [0235], “In response to a determination that a match exists, some embodiments may update an input value of the outcome determination model, where the input value indicates that the graph portion matches a graph portion template.” Where the some embodiments is interpreted as the with some notifications. The input value indicates that the graph portion matches a graph portion template is interpreted as the description of an update to the attribute of the updated vertex and refreshing the cache using the description of the update. Wherein the edges are interpreted to be effectively traversing the edges from the notified vertex that represents the entity).

As per claim 9, Hunter teaches further including performing the notification by adding the notified vertex to a list or queue of vertices needing a cache refresh “the computer-interpretable smart contract data 2706 for a first contract program may include a graph of norm vertices, their corresponding edges, a list of entities associated with that first contract program, a set of program state variables, or the like.” Where the computer-interpretable smart contract data has the graph of norm vertices with is interpreted as the add notified vertex. The computer-interpretable smart contract data is interpreted as the queue of vertices needing the cache refresh. Once the graph of norm vertices controls the parts of the smart contracts that need to be update/refresh. Where the update/refresh is performed at a memory device). 

As per claim 13, Hunter teaches a tangible non-transitory computer readable storage media, including program instructions loaded into memory that (Hunter, fig. 1, par. [0007], [0048], “Some aspects include a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations including the above-mentioned process.”), 
when executed on processors cause the processors to implement a method of maintaining a cache of effective attributes in an identity management system employing a graph, the method including (Hunter, Abstract, par. [0042], [0052], [0093], a method that is implemented to manage smart contract stored on different levels of a cache memory. The method includes a publisher identifier to characterize a publisher of the event message. The smart contract may also include or otherwise be associated with a set of norm vertices or a set of graph edges connecting : 
configuring, from a schema, notification requirements to be triggered by updating of attributes of vertices in the graph (Hunter, figs. 20-21, par. [0312]-[0314], “each of the validator nodes may determine that a message or transaction is valid based on validation rules that include determining whether the message includes one or more signature values.” Where the validator nodes are part of a graph. The validator nodes are interpreted as the vertices. The message is interpreted as the notification. The validation rules are interpreted as the requirements. The signature values is interpreted as the attributes of vertices. Further, a logical and physical architecture diagram usable for determining aggregate parameters, in accordance with some embodiments of the present techniques. Where the diagram is interpreted as the schema. The logical and physical architecture diagram is configuring as illustrate on fig. 20. Furthermore, update a directed graph 3520 encoded in a self-executing protocol based on the event message 3501. Where the event message is interpreted as part of the notification requirements to be triggered by updating of attributes of vertices in the graph) and 
triggered by updating a topology of the graph by updating vertices or edges in the graph (Hunter, figs. 16, 20-21, par. [0316]-[0319], “update a directed graph 3520 encoded in a self-executing protocol based on the event message 3501. As further discussed in this disclosure, some embodiments may determine subsets of vertices and associated entities based on the event message and the vertices that it triggers or activates. The event message 3501 and the subsets of vertices selected from the directed graph 3520 may be used in conjunction with a set of private conditional statements 3530 of an entity to determine tasks for the entity to perform.” Where update a directed graph is interpreted to updating a topology of the graph by updating vertices or edges in the graph, see also par. [0334]); 
wherein a configured notification requirement identifies at least a direction of notification through the graph (Hunter, par. [0367], “wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair” Wherein the direction from a tail vertex of the pair to a head vertex of the pair is interpreted as the configured notification requirement identifies at least a direction of notification through the graph);
that cache effective attributes harvested from vertices after the updating (Hunter, fig. 16, par. [0236], “an entity score for an entity may represent one of various types of attributes or behaviors of the entity and may include attributes or behaviors associated with the satisfaction or failure of norm vertices of a smart contract directed graph.” Where the attributes or behaviors associated with the satisfaction or failure of norm vertices of a smart contract directed graph is interpreted as the cache effective attributes harvested from vertices after the updating once those attributes or behaviors are associated with an entity); 
refreshing the cache of effective attributes for the notified vertex (Hunter, fig. 21, par. [0353], “a plurality of vertices may be associated with each of the upper values, where a visualization of the plurality of vertices associated with the output may be changed to emphasize the relationship between the plurality of vertices and the associated up” Where the displayed visualization has is based on vertex and the vertex received a message to notify the vertex status, see par. [0334]-[0335]), 
responsive to the notification, effectively traversing edges from the notified vertex to the vertices to recalculate the effective attributes (Hunter, fig. 21, par. [0336]-[0337], “each of the anticipated set of vertices may be connected to an active vertex via one or more directed edges of a directed graph encoded in program state. For example, some embodiments may activate a first vertex in response to receiving an event message and select the first vertex for inclusion in the second subset of vertices.” Where in order to select the first vertex to include in the second subset of vertices is inherent to effectively traversing edges from the notified vertex to the vertices to recalculate the effective attributes. Further, par. [0103], [0322], “determine a path through the peer-to-peer network of nodes to minimize or otherwise reduce the number of nodes that the event message may visit before arriving at a destination node associated with an entity affected by an event message.” Where the visit the node is interpreted as traversing the edges. The path through the peer-to-peer network of nodes can be interpreted as the effective attributes).
However, it is noted that the prior art of Hunter does not explicitly teach “the configured notification requirement requires notification to vertices that are connected in the direction of notification through the graph with a locus of the update; detecting an update to an attribute or topology in the graph that triggers the configured notification requirement and causes a notification of at least one vertex that is connected with the locus of the update;”
Pearce teaches the configured notification requirement requires notification to vertices that are connected in the direction of notification through the graph with a locus of the update (Pearce, fig. 25, par. [0049], “The locus that is generated and maintained by the locus server 14 provides a high level "picture" in the form of a graph that defines the topology of the real-time communication, including participants invited to the real-time communication and participants actively engaging in the real-time communication as well as associated information for the client devices of such active participants, and changes the topology based upon changes in participants joining or leaving the real-time communication (with notifications being provided to participants of such topology changes to the locus” Where notifications being provided to participants of such topology changes to the locus is interpreted as the configured notification requirement requires notification to vertices that are connected in the direction of notification through the graph with a locus of the update);
detecting an update to an attribute or topology in the graph that triggers the configured notification requirement and causes a notification of at least one vertex that is connected with the locus of the update (Pearce, figs. 28-29, par. [0036], [0066]-[0067], [0332], “A locus created and maintained by the locus server 14 can comprise a topological view of a real-time communication that provides a "snapshot" or "picture" at any given time during the real-time communication of information associated with the real-time communication including an identification of participants actively engaged, an identification of participants not actively engaged but invited to the real-time communication and also an indication of participants that have dropped off the real-time communication as well as the client device(s) of the participants that are currently engaged in the real-time communication.” Where a detection of a change on the topological view of a real-time communication is detected due to have a indication of participants that have dropped off the real-time communication. The locus generated and maintained by the locus server 14 can be represented in the form of a graph including nodes that represent participants associated with the real-time communication. Where the nodes are interpreted the least one vertex that is connected with the locus of the update and when the node that represents a participant dropped that communication/notification is sent to the system to make adjustments to the graph accordingly);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pearce that teaches hosting real-time communications between clients within an enterprise system and over a cloud based multimedia system into Hunter that teaches graph-manipulation based domain-specific execution environments. Additionally, this increase the efficiency of smart contract enforcement by advancing the state of complex multi-entity agreements in a fast and unambiguous way.
The motivation for doing so would be to facilitate communication of content between the client endpoints (Pearce par. [0002]). 

As per claim 14, Hunter teaches further including: configuring, from the schema, one or more cache refresh instructions for traversing the edges from the notified vertex, responsive to the notification (Hunter, fig. 14, par. [0103], “traverse the directed graph of a symbolic AI model to determine which nodes of the directed graph to visit based on a decision tree of the symbolic AI model” Where the symbolic AI model has graph vertices associated with the set of conditional statements. The set of conditional statements is interpreted as the configuring, from the schema, one or more cache refresh instructions for traversing the edges from the notified vertex, responsive to the notification).
As per claim 15, Hunter teaches wherein: the graph is arranged with at least three classes of vertices, 
optionally representing users, roles and assignments (Hunter, fig. 14, par. [0190], “An entity graph 2200 may include a set of vertices (“entity vertices”) and edges associating the entity vertices, where the entity vertices may include or otherwise be associated with a first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250.” Where the first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250 are interpreted as the least three classes of vertices); 
notification propagates from a third or subsequent class through a second class to a first class (Hunter, 14:2229, 14:2217, par. [0201]- [0202], the fouth entity edge is inherent to traverse the third entity profile herein interpreted as the third class to the second entity profile herein interpreted as the second class and second entity graph edge 2217 is inherent to traverse the second entity profile to the first entity profile herein interpreted as the first class); 
the first class of vertices caches effective attributes (Hunter, fig. 14:2212, par. [0195], “the set of outcome determination parameters of the box 2212 include the list ‘[“CNN”, “Satisfy”, “x1110”].’ The first element of the set of outcome determination parameters may be an identifier of an outcome determination model usable by a computing system to select the outcome determination model.”  Where the list ‘[“CNN”, “Satisfy”, “x1110”] is interpreted as the first class of vertices caches effective attributes); and 
refresh of the cache of effective attributes effectively traverses from the first class to the second, third or subsequent class (Hunter, fig. 14:2216, par. [0190], [0200], [0202], “the first entity profile 2210 may be associated with the second entity profile 2220 via a first entity graph edge 2216”  Where the association form the first entity profile to the second via a edge is inherent as the traverses form the first class to the second once each entity herein is interpreted as a class. Further, fig. 14:2228, “the entity graph 2200 may include a second set of associations that include the third entity graph edge 2228” Where the third entity graph edge is inherent to traverse from the second entity to the third).

As per claim 16, Hunter teaches wherein: the graph is arranged with a plurality of classes of vertices (Hunter, fig. 14, par. [0190], “An entity graph 2200 may include a set of vertices (“entity vertices”) and edges associating the entity vertices, where the entity vertices may include or otherwise be associated with a first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250.” Where the first entity profile 2210, a second entity profile 2220, a third entity profile 2240, and a fourth entity profile 2250 are interpreted as the least three classes of vertices. Wherein each entity profile is interpreted as a class), 
wherein a first class optionally represents users (Hunter, fig. 14, par. [0190], a first entity profile 2210. Wherein the first entity profile is interpreted as the first class optionally represents users) and 
the hierarchy represents reporting relationships in an organization chart (Hunter, fig. 14, par. [0190], [0201], [0205], “a diagram of an entity graph” Where the diagram of an entity graph is representing association/relation between entities of an organization that mange smart contracts); 
edges interconnect vertices in a first class in a hierarchy with one or more root vertices (Hunter, fig. 14:2271, 14:2273, and 14:2275, par. [0196]-[0197], first, second, and third norm vertexes where the norm vertexes are interpreted as the plurality of root vertices that is edges interconnect vertices in a first class in a hierarchy);
notification traverses from leaf vertices or branching vertices up the hierarchy to the root vertices (Hunter, fig. 14, par. [0203], “the entity graph edges between the first, second, or third entity with a verification entity may represent associations based on messages confirming that an action or a value has been sent to a fourth entity associated with the fourth entity profile 2250 by one of the respective entities associated with one of the other entity profiles 2210, 2220, or 2240.” Where the messages are interpreted as notification traverses from leaf vertices or branching vertices up the hierarchy to the root vertices. Where the fourth entity is interpreted as a leaf vertices or branching vertices that goes up the hierarchy to the root vertices); {00764675.DOCX }49Attorney Docket No. FORG 1008-1 
the root vertices cache effective attributes (Hunter, par. par. [0198], the norm vertexes is matching the information to update the graph. Wherein the updated of the information is inherent as the root vertices cache effective attributes); and 
refresh of the cache of the effective attributes effectively traverses from a notified root vertex down the hierarchy (Hunter. fig. 14, par. [0198]-[0201], “provide one or more norm vertex identifiers corresponding to the position of the graph portion in the smart contract program directed graph” Where the provide identifier is interpreted to be provided as a refresh of the cache of the effective attributes effectively traverses from a notified root vertex down the hierarchy. For example, if the first norm vertex 2271, which matches with the norm vertex template represented by “0:[“O”, “Failed”] it would report to the hierarchy that the norm vertex 2271 has failed).  

As per claim 19, Hunter teaches further including recalculating the effective attributes by aggregating attributes from the updated vertex and the other vertices (Hunter, figs. 14-15, par. [0198], [0213], “determine that the directed graph edge 2272 may match the edge template subarray ‘[0,1]’ displayed in the box 2212.” Where the box 2212 contain values of the updated vertex and the other vertices and it is interpreted to being recalculate the effective attributes by accumulating attributes from the updated vertex and the other vertices). 

As per claim 20, Hunter teaches further including, with some notifications, a description of an update to the attribute of the updated vertex and refreshing the cache using the description of the update (Hunter, fig. 14, par. [0223], [0233], [0235], “In response to a determination that a match exists, some embodiments may update an input value of the outcome determination model, where the input value indicates that the graph portion matches a graph portion template.” Where the some embodiments is .
As per claim 21, Hunter teaches further including performing the notification by adding the notified vertex to a list or queue of vertices needing a cache refresh (Hunter, fig. 17, par. [0246]-[0247], [0251], “the computer-interpretable smart contract data 2706 for a first contract program may include a graph of norm vertices, their corresponding edges, a list of entities associated with that first contract program, a set of program state variables, or the like.” Where the computer-interpretable smart contract data has the graph of norm vertices with is interpreted as the add notified vertex. The computer-interpretable smart contract data is interpreted as the queue of vertices needing the cache refresh. Once the graph of norm vertices controls the parts of the smart contracts that need to be update/refresh. Where the update/refresh is performed at a memory device).  

As per claim 24, Hunter teaches an identity management system for maintaining a cache of effective attributes in a graph, the system including a processor, memory coupled to the processor and program instructions from the non-transitory computer readable storage media of claim 13 loaded into the memory (Hunter, Abstract, par. [0042], [0052], [0093], a system that is implemented to manage smart contract stored on different levels of a cache memory. The sytem “Some aspects include a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations including the above-mentioned process.” See the map of claim 13 above).

7.	Claims 5-6, 10, 17-18, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Hunter et al. (US 20210073288 A1) in view of Pearce (US 20150200974 A1) in further view of Hogan et al.  (US 20030225886 A1).

As per claim 5, Hunter, and Pearce teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Hunter, and Pearce do not explicitly teach “wherein the notified vertex represents a user, first degree vertices represent roles, second degree vertices represent assignments of rights, and the cached effective attributes are assignments available to the user.”
On the other hand, in the same field of endeavor, Hogan teaches wherein the notified vertex represents a user (Hogan, fig. 4:404, par. [0042], a command objects,  notified vertex represents a user), 
first degree vertices represent roles (Hogan, fig. 4:410, par. [0042], command object 410 is a participant in a transaction managed by command object 404. Where command object 410 is a participant is interpreted as the first degree vertices represent roles. The transaction is interpreted to contain the roles that the participant is assigned), 
second degree vertices represent assignments of rights (Hogan, fig. 4:418, par. [0043], “lower-level transaction 418 is carried out to complete the command represented by command object 410.” Where the lower-level transaction has the second degree vertices represent assignments of rights. Where the commands is interpreted to has the assignments of rights), and 
the cached effective attributes are assignments available to the user (Hogan, fig. 5, par. [0044], “Arrow 506 represents status information being sent from sub-command object 414 to its transaction manager (command object 410)” Where the status information is interpreted as the cached effective attributes are assignments available to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hogan that teaches computer systems that manage transactions and, more particularly, to such computer systems that manage nested atomic transactions into combination of Hunter that teaches graph-manipulation based domain-specific execution environments, and Pearce that teaches hosting real-time communications between clients within an enterprise system and over a cloud based multimedia system. Additionally, this increase 
The motivation for doing so would be to ensure an existing state of a system would not prevent successful completion of a transaction and temporarily block the system from changing state in a way that might interfere with successful completion of the transaction (Hogan par. [0007]).

As per claim 6, Hunter, and Pearce teach all the limitations as discussed in claim 1 above.  
Additionally, Hogan teaches further including traversing edges by executing graph traversing operations (Hogan, fig. 5, par. [0048], “two traversals are made of the tree 505: the first traversal represents the prepare phase, and the second traversal represents either the commit or the rollback phase. Although not illustrated in FIGS. 4 and 5, during the second traversal of the tree 505, the prepare-phase work units, such as work units 420, 422 and 424, are replaced by commit-phase work units or rollback-phase work units.” Where the traversals are traversing edges by executing graph traversing operations). 

As per claim 10, Hunter, and Pearce teach all the limitations as discussed in claim 1 above.  
Additionally, Hogan teaches further including performing the notification by traversing over one or more vertices that require the cache refresh and performing the cache refresh as the traversing proceeds (Hogan, fig. 5, par. [0048], . 
As per claim 17, Hunter, and Pearce teach all the limitations as discussed in claim 13 above.  
However, it is noted that the combination of the prior art of Hunter, and Pearce do not explicitly teach “wherein the notified vertex represents a user, the first degree vertices represent roles, the second degree vertices represent assignments of rights, and the cached effective attributes are assignments available to the user.”
On the other hand, in the same field of endeavor, Hogan teaches wherein the notified vertex represents a user (Hogan, fig. 4:404, par. [0042], a command objects, where the commend objects is a participant hereinafter they are interpreted as the notified vertex represents a user), 
the first degree vertices represent roles (Hogan, fig. 4:410, par. [0042], command object 410 is a participant in a transaction managed by command object 404. Where command object 410 is a participant is interpreted as the first degree vertices represent roles. The transaction is interpreted to contain the roles that the participant is assigned), 
the second degree vertices represent assignments of rights (Hogan, fig. 4:418, par. [0043], “lower-level transaction 418 is carried out to complete the command represented by command object 410.” Where the lower-level transaction has the , and 
the cached effective attributes are assignments available to the user (Hogan, fig. 5, par. [0044], “Arrow 506 represents status information being sent from sub-command object 414 to its transaction manager (command object 410)” Where the status information is interpreted as the cached effective attributes are assignments available to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hogan that teaches computer systems that manage transactions and, more particularly, to such computer systems that manage nested atomic transactions into combination of Hunter that teaches graph-manipulation based domain-specific execution environments, and Pearce that teaches hosting real-time communications between clients within an enterprise system and over a cloud based multimedia system. Additionally, this increase the efficiency of smart contract enforcement by advancing the state of complex multi-entity agreements in a fast and unambiguous way.
The motivation for doing so would be to ensure an existing state of a system would not prevent successful completion of a transaction and temporarily block the system from changing state in a way that might interfere with successful completion of the transaction (Hogan par. [0007]).

As per claim 18, Hunter, and Pearce teach all the limitations as discussed in claim 13 above.  
Hogan teaches further including tracing edges by executing graph traversing operations (Hogan, fig. 5, par. [0048], “two traversals are made of the tree 505: the first traversal represents the prepare phase, and the second traversal represents either the commit or the rollback phase. Although not illustrated in FIGS. 4 and 5, during the second traversal of the tree 505, the prepare-phase work units, such as work units 420, 422 and 424, are replaced by commit-phase work units or rollback-phase work units.” Where the traversals are traversing edges by executing graph traversing operations).

As per claim 22, Hunter, and Pearce teach all the limitations as discussed in claim 13 above.  
Additionally, Hogan teaches further including performing the notification by traversing over one or more vertices that require the cache refresh and performing the cache refresh as the traversing proceeds (Hogan, fig. 5, par. [0048], [0051], a plurality of vertices is traverse in the graph/tree. Where the vertices that is traversed is interpreted to be notify by a work unit that more work could be done or are being commit. The cache/memory is inherent to update is information as the traversing goes).

8.	Claims 11, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Hunter et al. (US 20210073288 A1) in view of Pearce (US 20150200974 A1) in further view of Choi et al.  (US 20210241206 A1).

Hunter, and Pearce teach all the limitations as discussed in claim 1 above.  
Additionally, Hunter teaches on the date, triggering a notification of vertices representing the second and third users to refresh caches of effective relationships (Hunter, fig. 16, par. [0025], [0229], “send a message indicating that an entity score has been updated based on an entity graph” Where the message indicating that an entity score has been updated is interpreted to triggering a notification of vertices representing the second and third users to refresh caches of effective relationships); 
However, it is noted that the combination of the prior art of Hunter, and Pearce do not explicitly teach “further including: recording scheduling of a first user for a change in reporting relationship on a date, on which date the first user ceases reporting to a second user and begins reporting to a third user; prior to the date, ignoring the scheduled reporting relationship with the third user when recalculating effective attributes; on and after the date, ignoring the prior reporting relationship with the second user and taking into account the reporting relationship with the third user when recalculating effective attributes.”
On the other hand, in the same field of endeavor, Choi teaches further including: recording scheduling of a first user for a change in reporting relationship on a date (Choi, par. [0058], “31, 2020. In this case, for the period from Jan. 1, 2020 to Jan. 31, 2020, the first user is designated as a person in charge;” Where the first user is the designated to complete the task during this time window is , 
on which date the first user ceases reporting to a second user and begins reporting to a third user (Choi, par. [0058], “for the period from Mar. 1, 2020 to Mar. 31, 2020, the third user is designated as a person in charge.” When the third user is in charge of the task the first user is interpreted to cease reporting to the second user and start reporting to the third user who is now in charge of the tasks); 
prior to the date, ignoring the scheduled reporting relationship with the third user when recalculating effective attributes (Choi, par. [0058], [0073], “describing that the person in charge is changed to the second user and then to the third user after the second and third tasks are initiated after the first task is completed” It is inherent that the second user is in charge and prior to the date, ignoring the scheduled reporting relationship with the third user when recalculating effective attributes); 
on and after the date, ignoring the prior reporting relationship with the second user and taking into account the reporting relationship with the third user when recalculating effective attributes (Choi, par. [0096], “a user signal to designate the second user as a person in charge may be received from the work generator terminal 120a or the first user terminal 120b. It is also possible in another embodiment that a user signal to designate a person in charge may be received from a third user having rights to designate a person in charge.” Wherein the third user having rights to designate a person in charge is inherent to on and after the date, ignoring the prior . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choi that teaches a work processing system in which two or more users forming a group of work participants undertake and process specific tasks into combination of Hunter that teaches graph-manipulation based domain-specific execution environments, and Pearce that teaches hosting real-time communications between clients within an enterprise system and over a cloud based multimedia system. Additionally, this increase the efficiency of smart contract enforcement by advancing the state of complex multi-entity agreements in a fast and unambiguous way.
The motivation for doing so would be to provide to a relevant user designated as a person in charge in a current assignment (Choi par. [0007]).

As per claim 23, Hunter, and Pearce teach all the limitations as discussed in claim 13 above.
Additionally, Hunter teaches on the date, triggering a notification of vertices representing the second and third users to refresh caches of effective attributes (Hunter, fig. 16, par. [0025], [0229], “send a message indicating that an entity score has been updated based on an entity graph” Where the message indicating that an entity score has been updated is interpreted to triggering a notification of vertices representing the second and third users to refresh caches of effective relationships); 
Hunter, and Pearce do not explicitly teach “further including: recording scheduling of a first user for a change in reporting inter-relationship on a date, on which date the first user ceases reporting to a second user and begins reporting to a third user;  prior to the date, ignoring the scheduled reporting inter-relationship with the third user when recalculating effective attributes; on and after the date, ignoring the prior reporting relationship with the second user and taking into account the reporting relationship with the third user when recalculating effective attributes.”
On the other hand, in the same field of endeavor, Choi teaches further including: recording scheduling of a first user for a change in reporting inter-relationship on a date (Choi, par. [0058], “31, 2020. In this case, for the period from Jan. 1, 2020 to Jan. 31, 2020, the first user is designated as a person in charge;” Where the first user is the designated to complete the task during this time window is interpreted as the recording scheduling of a first user for a change in reporting relationship on a date), 
on which date the first user ceases reporting to a second user and begins reporting to a third user (Choi, par. [0058], “for the period from Mar. 1, 2020 to Mar. 31, 2020, the third user is designated as a person in charge.” When the third user is in charge of the task the first user is interpreted to cease reporting to the second user and start reporting to the third user who is now in charge of the tasks); {00764675.DOCX }50Attorney Docket No. FORG 1008-1 
prior to the date, ignoring the scheduled reporting inter-relationship with the third user when recalculating effective attributes (Choi, par. [0058], [0073], “describing that the person in charge is changed to the second user and then to the third user after the second and third tasks are initiated after the first task is completed” It is inherent that the second user is in charge and prior to the date, ignoring the scheduled reporting relationship with the third user when recalculating effective attributes);
on and after the date, ignoring the prior reporting relationship with the second user and taking into account the reporting relationship with the third user when recalculating effective attributes (Choi, par. [0096], “a user signal to designate the second user as a person in charge may be received from the work generator terminal 120a or the first user terminal 120b. It is also possible in another embodiment that a user signal to designate a person in charge may be received from a third user having rights to designate a person in charge.” Wherein the third user having rights to designate a person in charge is inherent to on and after the date, ignoring the prior reporting relationship with the second user and taking into account the reporting relationship with the third user when recalculating effective attributes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choi that teaches a work processing system in which two or more users forming a group of work participants undertake and process specific tasks into combination of Hunter that teaches graph-manipulation based domain-specific execution environments, and Pearce that teaches hosting real-time communications between clients within an enterprise system and over a cloud based multimedia system. Additionally, this increase the efficiency of smart contract enforcement by advancing the state of complex multi-entity agreements in a fast and unambiguous way.
(Choi par. [0007]).

9.	Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Hunter et al. (US 20210073288 A1) in view of Pearce (US 20150200974 A1) in further view of Anderson et al.  (US 20190075115 A1).
As per claim 12, Hunter, and Pearce teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Hunter, and Pearce do not explicitly teach “further including: recording scheduling of at least one first user for a change in temporary role upon reaching at least one milestone, at which milestone the first user receives or loses the temporary role; prior to the first user receiving the temporary role, ignoring the scheduled temporary role when recalculating effective attributes; upon the first user receiving the temporary role, triggering a notification of a vertex representing the first user to refresh caches of effective attributes; and upon the first user losing the temporary role, triggering a notification of a vertex representing the first user to refresh caches of effective attributes.”
On the other hand, in the same field of endeavor, Anderson teaches further including: recording scheduling of at least one first user for a change in temporary role upon reaching at least one milestone, at which milestone the first user receives or loses the temporary role (Anderson, fig. 3, par. [0058], [0085]-[0086], refreshing temporary security credentials where the refreshing temporary ; 
prior to the first user receiving the temporary role (Anderson, figs. 2-3, par. [0046], “configured to create and store session identifiers, the access management client 105 may first check the key store 112 at step 204” Wherein the check is interpreted to occur prior to the first user receiving the temporary role. If the user has not active session that means the user/client does not have a temporary role assigned), 
ignoring the scheduled temporary role when recalculating effective attributes (Anderson, figs. 2-3, par. [0046], “If an active session token is present, the access management client 105 does not have to prompt the user to enter their user credentials at step 204. Instead, the access management client 105 retrieves user credentials and/or session identifier from the key store 112.” Where the does not have to prompt the user to enter their user credentials at step 204 is interpreted as the ignoring the scheduled temporary role when recalculating effective attributes. The retrieves user credentials and/or session identifier from the key store can be interpreted as the recalculating effective attributes); 
upon the first user receiving the temporary role (Anderson, figs. 2-3, par. [0084], “If the session identifier matches a stored session identifier and the identity platform identifies a corresponding user, the identity platform generates an authentication message at step 316” Where the generates an authentication message is interpreted to occurs upon the first user receiving the temporary role), 
triggering a notification of a vertex representing the first user to refresh caches of effective attributes (Anderson, figs. 2-3, par. [0085], “forwards the authentication message and role selection to the cloud platform 106 at step 320.” Where the authentication message is interpreted as the notification of the vertex representing the first user to refresh caches of effective attributes. The authentication message is forward upon on the received of the credential here the credential is the temporary role. The cloud platform is interpreted as the vertex representing the first user to refresh caches of effective attributes) and 
upon the first user losing the temporary role (Anderson, figs. 2-3, par. [0081], “determined that the expiration timestamp time is within the predetermined time window of the current time, the method proceeds to step 306,” Where the clients/users that has time window expired in inherent to losing the temporary role), 
triggering a notification of a vertex representing the first user to refresh caches of effective attributes (Anderson, figs. 2-3, par. [0082], “At step 308, the access management client 105 communicates this session identifier to the identity platform 104.” Where the communicates this session identifier to the identity platform is interpreted as the triggering a notification of the vertex representing the first user to refresh caches of effective attributes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson that teaches authentication, authorization and access control, specifically improvements Hunter that teaches graph-manipulation based domain-specific execution environments, and Pearce that teaches hosting real-time communications between clients within an enterprise system and over a cloud based multimedia system. Additionally, this increase the efficiency of smart contract enforcement by advancing the state of complex multi-entity agreements in a fast and unambiguous way.
The motivation for doing so would be to affords flexibility and potentially cost savings for organizations (Anderson par. [0003]).

Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Archambault et al. (US 20050246700 A1), teaches compiling program with cache utilization optimizations employs an inter-procedural global analysis of the data access patterns of compile units.
Boucher et al. (US 20210286479 A1), teaches operating a unified document workspace, including a collaborative workspace.
Pack et al. (US 20200218658 A1), teaches caching data and metadata after it has been synchronously loaded—for future retrieval with a page load time close to zero milliseconds.
Barry et al. (US 20180167307 A1), teaches network switch systems using partially validated trees which are specified for groups of flows.
Bowman-Amuah et al. (US 6842906 B1), teaches efficiently interfacing a naming, or trading, service and a client.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168